Case 2:20-cv-00248-AWA-RJK Document 15 Filed 12/04/20 Page 1 of 3 PageID# 221




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division


 FAMILY DOLLAR, INC.,                                 §
                                                      §
           Plaintiff/Counterclaim Defendant,          §
                                                      §
 v.                                                   §        Case No. 2:20-cv-248-AWA-RJK
                                                      §
 AMERICAN ARBITRATION                                 §
 ASSOCIATION, INC.,                                   §
                                                      §
           Defendant/Counterclaim Plaintiff.          §


                    RULE 41(a)(1)(A)(ii) STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiff/Counterclaim     Defendant      Family     Dollar,     Inc.    (“Family     Dollar”)        and

Defendant/Counterclaim Plaintiff American Arbitration Association, Inc. (“AAA,” collectively,

the “Parties”), hereby stipulate to the dismissal with prejudice of Family Dollar’s Complaint and

AAA’s Counterclaim, without an award of fees or costs to any party. The Parties further stipulate

and agree that, pursuant to Kokkonen v. Guardian Life Insurance Co. of America, 511 U.S. 375

(1994), the Court shall maintain jurisdiction of this matter for the purposes of enforcing the Parties’

settlement agreement.




                                                                                       US_ACTIVE-156743123.1
Case 2:20-cv-00248-AWA-RJK Document 15 Filed 12/04/20 Page 2 of 3 PageID# 222




Dated: December 4, 2020                        Respectfully Submitted,



 /s/ Wendy C. McGraw (with permission)     /s/ Alison Wickizer Toepp
 Lewis F. Powell III (VSB No. 18266)       Alison Wickizer Toepp (VSB No. 75564)
 Michael R. Shebelskie (VSB No. 27459)     S. Miles Dumville (VSB No. 15748)
 HUNTON ANDREWS KURTH LLP                  REED SMITH LLP
 951 E. Byrd Street                        Riverfront Plaza – West Tower
 Richmond, Virginia 23219                  901 East Byrd Street, Suite 1900
 Telephone: (804) 788-8200;                Richmond, Virginia 23219
 Fax: (804) 788-8218                       Telephone: (804) 344-3400
 lpowell@HuntonAK.com                      Facsimile: (804) 344-3410
 mshebelskie@HuntonAK.com                  atoepp@reedsmith.com
                                           smdumville@reedsmith.com
 Wendy C. McGraw (VSB No. 37880)
 HUNTON ANDREWS KURTH LLP                  Counsel for American Arbitration
 500 E. Main Street, Suite 1301            Association, Inc.
 Norfolk, Virginia 23510
 Telephone: (757) 640-5300;
 Fax: (757) 625-7720
 wmcgraw@HuntonAK.com

 Counsel for Family Dollar, Inc.




                                         -2-
Case 2:20-cv-00248-AWA-RJK Document 15 Filed 12/04/20 Page 3 of 3 PageID# 223




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of December, 2020, I have electronically filed the

foregoing using the Court’s CM/ECF system, which will automatically send email notification of

such filing to all counsel of record, including the following:

                               Lewis F. Powell III (VSB No. 18266)
                               Michael R. Shebelskie (VSB No. 27459)
                               HUNTON ANDREWS KURTH LLP
                               951 E. Byrd Street
                               Richmond, Virginia 23219
                               Telephone: (804) 788-8200
                               Fax: (804) 788-8218
                               lpowell@HuntonAK.com
                               mshebelskie@HuntonAK.com

                               Wendy C. McGraw (VSB No. 37880)
                               HUNTON ANDREWS KURTH LLP
                               500 E. Main Street, Suite 1301
                               Norfolk, Virginia 23510
                               Telephone: (757) 640-5300
                               Fax: (757) 625-7720
                               wmcgraw@HuntonAK.com

                               Counsel for Family Dollar, Inc.


                                                  /s/ Alison Wickizer Toepp
                                                  Alison Wickizer Toepp (VSB No. 75564)
                                                  REED SMITH LLP
                                                  Riverfront Plaza – West Tower
                                                  901 East Byrd Street, Suite 1900
                                                  Richmond, Virginia 23219
                                                  Telephone: (804) 344-3400
                                                  Facsimile: (804) 344-3410
                                                  atoepp@reedsmith.com

                                                  Counsel for American Arbitration Association,
                                                  Inc.




                                                -3-
